Case 1:19-cv-04650-AJN-SN Document 105-27 Filed 03/02/21 Page 1 of 3




                        EXHIBIT 27
Case 1:19-cv-04650-AJN-SN Document 105-27 Filed 03/02/21 Page 2 of 3




 --- - F o rwarded Message --- - F rom: Noelle Pereznoeperez@starbucks.com To: Jill
 Shwiner avptermitesbux@gmail.com Cc: jillavptermite@aol.com Date: Wednesday, 18 October
 2017, 10:27AM -05:00 Subject: Re: 8770

    Hi Jill and Paul, I have informed my team. I am not sure how they got into our stores. Is this
    something that can be purchased at Home Depot?




    Noelle Perez
    starbuckscoffeecompany
    store development NYC Metrol
    370 Seventh Avenue, Suite 1510, NY, NY 10001
    Cell: (646) 941-0006


    On Oct 17, 2017, at 11:44 PM, Jill Shwiner <avptermitesbux@gmail.com> wrote:
Case 1:19-cv-04650-AJN-SN Document 105-27 Filed 03/02/21 Page 3 of 3




    Hi. This is Paul. I just serviced the store @ 1515 York. I found pieces of DDVP strips
    placed around the store. This is a serious hazard for those touching it and as well as
    those in the area. The use of these strips has increased. This is serious environmental
    issue. Dichlorvos is an organophospate which affects the cholinesterase levels in the
    brain and it interferes with proper working of the nervous system in insects as well as
    humans. IVe enclosed photos of what I found.
